


EXECUTION COPY    Exhibit 10.72


THIRD AMENDMENT (REVISED) TO LICENSE AGREEMENT
THIS THIRD AMENDMENT (REVISED) (this “Amendment”) is made and entered into as of
June 10, 2015 by and between JAPAN TOBACCO INC., a Japanese corporation having
its principal place of business at JT Building, 2-1 Toranomon, 2-chome,
Minato-ku, Tokyo 105-8422, Japan (“JT”), and GILEAD SCIENCES, INC., a Delaware
corporation having its principal place of business at 333 Lakeside Drive, Foster
City, CA 94404, United States (“Gilead”) and replaces that certain Third
Amendment entered into between JT and Gilead dated July 5, 2011. JT and Gilead
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”
RECITALS
WHEREAS, JT and Gilead have previously entered into a License Agreement dated
March 22, 2005 which was amended on May 19, 2005, May 17, 2010, and July 5, 2011
(such License Agreement, as amended previously and contemporaneously with this
Amendment, the “EVG Agreement”) relating to a compound designated as JTK-303,
which is now known as Elvitegravir (“EVG”); and
WHEREAS, Gilead desires to arrange for a product containing EVG as the sole
active pharmaceutical ingredient and the Quad (as defined below) to be made
available in developing countries which cannot afford developed-world pricing
for the products and JT desires to facilitate such Gilead efforts by agreeing to
amend the EVG Agreement as set forth herein.
NOW THEREFORE, based on the foregoing premises and the mutual covenants and
obligations set forth below, the Parties agree as follows:
ARTICLE 1

DEFINITIONS
Unless otherwise specified, capitalized terms not defined in this Amendment
shall have the definitions set forth therefor in the EVG Agreement. The EVG
Agreement is hereby amended by adding the following defined terms:
1.1    “Access Countries” shall mean the Access Group A Countries, the Access
Group B Countries and the Access Group C Countries.
1.2     “Access Group A Countries” shall mean the countries listed on Schedule
1.65 A attached to this Amendment which consists of (i) the countries of
Sub-Saharan Africa defined by The World Bank on the date of this Amendment, (ii)
countries classified as low-income economies by The World Bank on the date of
this Amendment, and (iii) countries listed by United Nations Conference On Trade
and Development as least developed countries. If on the Launch Date or at any
time thereafter a country not on Schedule 1.65 A is classified as a low-income
economy by The World Bank or a country listed by United Nations Conference On
Trade and Development as least developed country, then Gilead may amend Schedule
1.65 A to add such country upon prior written notice to JT and in accordance
with any applicable requirements set forth in Section 2.8 of this Amendment. If
such added country is listed on any other Schedule of this Amendment, then such
Schedule shall be amended to delete such country.

1
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

--------------------------------------------------------------------------------




1.3     “Access Group B Countries” shall mean the countries listed on Schedule
1.65 B attached to this Amendment. If on the Launch Date or at any time
thereafter a country not on Schedule 1.65 B is classified as a
lower-middle-income economy (or lower classification than lower-middle-income
economy) by The World Bank, then Gilead may amend Schedule 1.65 B to add such
country upon prior written notice to JT and in accordance with any applicable
requirements set forth in Section 2.8. If on the Launch Date or at any time
thereafter a country not on Schedule 1.65 B is classified in higher class than
lower–middle-income economy by The World Bank, then Gilead may only amend
Schedule 1.65 B to add such country upon prior written approval by JT and in
accordance with any other requirements, if applicable, set forth in Section 2.8
of this Amendment. If any such added country is listed on any other Schedule of
this Amendment, then such Schedule shall be amended to delete such country.
1.4     “Access Group C Countries” shall mean the countries listed on Schedule
1.65 C attached to this Amendment. Gilead may only amend Schedule 1.65 C to add
such country upon prior written approval by JT and in accordance with any
applicable requirements set forth in Section 2.8 of this Amendment.
1.5    “B/C Countries” shall mean all Access Group B Countries and the Access
Group C Countries.
1.6     “Branded Products” shall mean the Products sold by Gilead or its
Affiliates or Sublicensees other than Generic Versions.
1.7     “Excluded Net Sales” shall mean Net Sales of Branded Products sold by
Gilead or its Affiliates or Sublicensees for distribution solely within Access
Group A Countries and Net Sales of Generic Versions under Generic Licenses in
the Generic Territory.
1.8     “Generic License” shall mean a sublicense by Gilead or its Affiliate of
its rights granted under Article 6 of the EVG Agreement to a Generic Licensee to
(i) sell Generic Versions solely within the Generic Territory, (ii) make Generic
Versions in India from Qualified EVG API solely for the purpose of selling them
in the Generic Territory, (iii) make Generic Versions in China from Qualified
EVG API solely for the purpose of selling them in the Generic Territory, (iv)
make Generic Versions in South Africa from Qualified EVG API solely for the
purposes of selling them in the Generic Territory, and/or (v) make API of EVG in
India, China or South Africa and sell such API of EVG to other Generic Licensees
in India, China or in South Africa, solely for the purpose of making Generic
Versions pursuant to 1.8(ii) or 1.8(iii) or 1.8(iv) set forth above. For
clarity, unless otherwise expressly provided in this Amendment, both of the
sublicense granted by Gilead to MPPF as well as MPPF License shall be deemed to
be included in Generic Licensee. “Qualified EVG API” shall mean EVG API made by
a Generic Licensee in India, China or South Africa or made by a contract
manufacturer that makes EVG API for Gilead’s Branded Product. “India” shall mean
Republic of India and “China” shall mean the People’s Republic of China but, for
clarity, excluding Hong Kong SAR, Macau SAR, and Chinese Taipei.
1.9     “Generic Licensee” shall mean a Sublicensee of Gilead or its Affiliate
that has been granted a Generic License to make and/or sell API of EVG and/or
Generic Versions and that has been granted no other rights to Products, except
that a Generic Licensee may be granted the right to distribute Branded Products
solely within countries in the Generic Territory. For clarity, unless otherwise
expressly provided in this Amendment, both of the MPPF and any third party
granted the sublicense from MPPF under Section 3.2 of this Amendment shall be
deemed to be included in Generic Licensee.
1.10    “Generic Net Sales” shall mean the net sales of EVG Generic Versions in
the Generic Territory as such net sales are defined in the applicable Generic
License, and as reported by the applicable Generic Licensee. For products
containing EVG and one or more other APIs, such net

2
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

--------------------------------------------------------------------------------




sales shall mean the portion of net sales allocated to the EVG component as set
forth in section 4.2 of the Generic License templates attached as Attachments A,
B and C (for Attachment C, section 4.2 of the form of sublicense agreements
attached thereto) to this Amendment. If such allocations are not reported by the
Generic Licensee(s), then Gilead and JT shall agree on the allocation based on
available data on net selling prices of applicable generic products in the
Generic Territory.
1.11     “Generic Territory” shall mean the Access Group A Countries and the
Access Group B Countries.
1.12    “Generic Versions” shall mean the Products manufactured by Generic
Licensees that are not sold under any Regulatory Approvals obtained by or for
Gilead or its Affiliate, and which are marketed and promoted using different
product trademarks than the Trademark. For clarity, it is expected that Generic
Versions will receive Regulatory Approvals based on reference to Regulatory
Approvals obtained by or for Gilead for Branded Products.
1.13     “JT Patent Expenses” shall mean [*] expenses (including attorneys’
fees) actually incurred by JT to file, maintain, Prosecute or enforce any
patents or patent applications in or for the Access Group A Countries which are
licensed by JT to Gilead under EVG Agreement.
1.14     “Launch Date” shall mean the earliest date of Commercial Launch of a
Branded Product.
1.15     “MPPF” shall mean the Medicines Patent Pool Foundation, at Chemin
Louis-Dunant 17, 1202, 1202 Geneva, Switzerland. The sublicense of the Generic
License granted by Gilead to MPPF pursuant to Section 3.2 of this Amendment
shall be referred to as the “MPPF License”.
1.16    “Net Sales” shall mean Net Sales as defined in Section 1.65 of the EVG
Agreement and not as defined in section 1.8 of the Second Amendment dated May
10, 2010 to the EVG Agreement.
1.17    ”Region” shall mean any one of Access Group A Countries, Access Group B
Countries or Access Group C Countries.
ARTICLE 2
ACCESS COUNTRIES AND NET SALES
2.1    Net Sales in Access Countries. “Net Sales” shall [*], provided, however,
that annual net sales and unit sales volume of each of Branded Products and
Generic Versions (including, but not limited to, Generic Version containing a
combination of APIs that are different from any Product under development or
being marketed by Gilead, as set forth in Section 3.3 of this Amendment) in the
Access Countries shall be reported by Gilead to JT in writing on a
country-by-country and product-by-product basis, within ninety (90) days after
the end of each calendar year, to the extent such information is available to
Gilead.
2.2    Amendment of Net Sales Definition. Section 1.65 (“Net Sales”) of the EVG
Agreement hereby is amended by deleting the following words and replacing them
by the following words:
Deleted Words: “Distribution to Global Access Programs. To the extent Gilead or
its Affiliates distribute Product through government agencies, not-for-profit
non-governmental organizations, physicians, pharmacies or patients in the
countries listed in Schedule 1.65 at reduced rates (the “Gilead Global Access
Program”), Net Sales for the purposes of determining royalties payable under
this Agreement on Products distributed to a Gilead Global Access Program will be
calculated by reducing the gross amount invoiced to the Global Access Program
for such Product by Gilead’s

3
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

--------------------------------------------------------------------------------




Manufacturing Costs, including, to the extent not included as Manufacturing
Costs, reasonable overhead and depreciated facilities expenses and
administrative costs in direct support of the manufacturing of the Product and
of Gilead’s Global Access Program in accordance with practices and procedures
consistent with those of other relevant products in the Gilead Global Access
Program, for the Product less all credits or allowances granted on account of
rejections, returns, billing errors or retroactive price reductions, and duties,
taxes and other governmental charges, provided that the total resulting amount
shall not be reduced below zero after deduction of applicable credits and
allowances.”
Replacement Words: “Adjustment for Combination Products.”
Schedule 1.65 attached to the EVG Agreement is hereby deleted.
  
2.3    Royalty Due to JT for Sales of Generic Versions. Gilead shall pay JT a
royalty of [*] of Generic Net Sales only in Access Group B Countries of the
Generic Territory. The provisions of Sections 8.4, 8.5, 8.6, 8.7, 8.8 and 8.9 of
the EVG Agreement shall apply to such royalty payments, except that Gilead’s
payment shall be due thirty (30) days after receipt of the royalty report from
the Generic Licensee reporting such Generic Net Sales.
2.4    [*] shall be reported in the quarterly royalty reports to JT under
Section 8.4 of the EVG Agreement.
2.5    Access Countries. Section 5.5 (“Global Access Program”) of the EVG
Agreement hereby is amended to read as follows:
“5.5 Access Countries. In its program to provide Products in the Access
Countries (either by itself or through Generic Licensees) Gilead shall undertake
commercially reasonable efforts to seek to prevent adverse effects on Net Sales
of Products in countries that are not in the Access Countries, which efforts are
consistent with those Gilead uses with its other HIV products. Gilead will
discuss in good faith with JT any such preventative efforts and shall keep JT
reasonably informed of actions taken in furtherance of such efforts to prevent
adverse effects on Net Sales of Product in countries that are not Access
Countries. In any Gilead press release announcing an expansion of the Gilead
global access program with respect to the Product, Gilead shall comply with
Section 13.3 of the EVG Agreement and also shall include a statement to the
effect that JT has agreed to reduce or waive its right to a royalty on sales of
the Product in the Access Countries.”
2.6    No Application of Certain Provisions to Access Countries. [*]
2.7    JT Patent Expenses. JT Patent Expenses will be billed to Gilead quarterly
and shall be paid by Gilead to JT within thirty (30) days from receipt of
invoice, such invoice and payments to be in United States Dollars (converted
from other currencies pursuant to JT’s central currency conversion system). The
IP Subcommittee shall determine a reasonable strategy, including the [*] that
would cause JT to incur JT Patent Expenses. If the IP Subcommittee agrees on the
strategy for such proceeding or action, then Gilead will reimburse JT for such
JT Patent Expenses. If the IP Subcommittee does not agree on a strategy for such
proceeding or action at any time, then (a) JT will be entitled to pursue its own
strategy for such proceeding or action, keeping Gilead reasonably informed, and
(b) Gilead [*] for such proceeding or action. Any such failure by the IP
Subcommittee to agree shall not be subject to further review under Section
9.2(c) or Article 15 of the EVG Agreement. For clarity, [*] even if Gilead does
not agree on the strategy therefor.
2.8    Changes to Schedules 1.65 A, 1.65 B or 1.65 C. Gilead may remove a
country from any of Schedules 1.65 A, 1.65 B or 1.65 C (the “ABC Schedules”)
upon prior written notice to JT. If any country on an ABC Schedule (e.g., as was
the case with Sudan) is divided into two or more countries, then such countries
automatically shall take the place, on such ABC Schedule, of the

4
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

--------------------------------------------------------------------------------




country which was divided. If Gilead wishes to add a country to an ABC Schedule
and this Amendment does not permit Gilead to do so upon prior written notice to
JT, then Gilead shall request the addition of such country to JT along with a
justification for such addition, and such addition shall be subject to JT’s
written consent. If the criteria (except routine adjustments to the threshold
income levels) of categorization of a country’s economic situation by The World
Bank or United Nations Conference On Trade and Development is changed, upon JT’s
request, Gilead and JT shall discuss in good faith to modify the criteria to
amend Schedules 1.65 A, 1.65 B or 1.65 C set out in Sections 1.2, 1.3 and 1.4.
ARTICLE 3
GENERIC LICENSES
3.1    JT Consent. JT consents to Gilead entering into Generic Licenses with
Generic Licensees on the condition that: (i) the terms and conditions of Generic
Licenses shall not be less favorable to JT than the agreement templates attached
hereto as Attachment A for semi-exclusive license and Attachment B for
non-exclusive license; and (ii) Gilead shall use reasonable efforts to cause
each Generic Licensee to substantially fulfill all its obligations under Generic
License and Gilead’s obligations under the EVG Agreement. Gilead shall not grant
to any Generic Licensee or any other entity the right to sublicense the Generic
License to a third party. Notwithstanding the preceding sentence, Gilead may
grant any Generic Licensee the right to sublicense the Generic License to an
Affiliate of such Generic Licensee (for purposes of this Section 3.1 and Section
3.2 only, “Affiliate” will have the meaning set forth in the Generic License
templates attached as Attachments A, B and C to this Amendment) on condition
that such Generic Licensee (a) shall ensure any such Affiliate complies with the
terms of the Generic License as if they were a party to the Generic License, and
(b) will be liable for activities of such Affiliates as if such activities were
performed by such Generic Licensee. For clarity, Gilead may sell Branded
Products in the Generic Territory.
3.2    MPPF License. Notwithstanding Section 3.1 of this Amendment, Gilead may
grant the right to MPPF to issue single tier sublicenses to Generic Licensees
under terms and conditions no less favorable to JT than the agreement templates
attached hereto as Attachment C. Additionally, Gilead may grant any such Generic
Licensees the right to further sublicense the Generic License to an Affiliate of
such Generic Licensee on condition that such Generic Licensee (a) shall ensure
any such Affiliate complies with the terms of the Generic License as if they
were a party to the Generic License, and (b) will be liable for activities of
such Affiliates as if such activities were performed by such Generic Licensee.
3.3    Generic Version of Different Combination. If a Generic Licensee proposes
to commercialize a Generic Version which contains a combination of APIs that are
different (including different dosages, other than of EVG) from any Product
under development or being marketed by Gilead, then such commercialization shall
be subject to prior review and approval by Gilead with regard to safety
considerations.
3.4    Sharing of Generic License Agreement. Upon JT’s request, Gilead shall
promptly provide to JT a list of the then-current Generic Licensees and a copy
of the Generic License agreement (including any amendment thereto) with each
Generic Licensee, and a copy of the MPPF License. Gilead may redact information
pertaining only to products which are not Products.
3.5    Generic Licensee Know-How and Patents. JT understands that Gilead has
obligations under Section 6.5 of the EVG Agreement with respect to sublicense of
Gilead Sublicensee Know-How and Gilead Sublicensee Patents, and that [*]. Gilead
will keep JT apprised of any Gilead Sublicensee Know-How and Gilead Sublicensee
Patents of Generic Licensees that is provided or reported to Gilead by the
Generic Licensees and sublicensable to JT, including [*]. For purposes of
Section 9.3(c) (“Gilead Patents”) and 9.4(c) (“Infringement of Gilead Patents”)
of the EVG Agreement,

5
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

--------------------------------------------------------------------------------




“Gilead Patents” shall not include Patents of Generic Licensees. For clarity,
any inconsistent or additional obligations of Gilead to obtain rights to
Sublicensee Know-How and Sublicensee Patents of Generic Licensees under the EVG
Agreement are hereby superseded.
3.6    Generic Licensee Information and Regulatory Filings. JT acknowledges that
it shall have no access to or rights to obtain, use or reference any Regulatory
Information, records, regulatory filings, correspondence with Regulatory
Authorities, Marketing Authorization Applications, INDs and post-approval Phase
IIIB/IV data for Products or Regulatory Approvals of Generic Licensees with
respect to Generic Versions, except as provided under Section 3.5 of this
Amendment. Notwithstanding the foregoing, JT shall have the right to obtain, use
or reference the above-mentioned data, documents and information, if and to the
extent Gilead has the right to obtain, use or reference the above-mentioned
data, documents and information.
3.7    Safety Data. JT agrees that Section 4.4 (“Adverse Event Reporting and
Safety Data Exchange”) of the EVG Agreement shall not apply to Generic Versions.
Notwithstanding the foregoing, JT shall have the right to obtain, use or
reference such data, documents and information with respect to safety or adverse
events, if and to the extent Gilead has the right to obtain, use or reference
such data, documents and information with respect to safety or adverse events.
3.8    Promotional Materials. JT agrees that Section 5.3 (“Promotional
Materials”) of the EVG Agreement shall not apply to Promotional Materials of
Generic Licensees.
3.9    Trademark. Gilead and JT agree that the Trademark shall not be used with
respect to the Generic Versions. The Generic Licenses shall prohibit the Generic
Licensee from using the Trademark with respect to Generic Versions and shall
require that the Generic Versions have a trade dress that is distinct from
Branded Products.
3.10    Responsibility for Generic Licensees. JT acknowledges that enforcing
legal rights in some or all of the Access Countries is more challenging than in
countries that are not Access Countries. Therefore, JT agrees that if the
actions or inactions of a Generic Licensee cause Gilead to be in breach of the
EVG Agreement (including situations where the Generic Licensee acts in a manner
inconsistent with the EVG Agreement under Section 16.9), then so long as Gilead
is acting in good faith to remedy such breaches (including, without limitation,
notifying JT of any material breach (e.g. (A) material quantity of leakage of
(i) Generic Versions to the countries other than Access Group A Countries and
Access Group B Countries or (ii) API to the countries other than India, China or
South Africa or (B) substantial deviation from Good Manufacturing Practices) of
the EVG Agreement by Generic Licensees promptly after it is known to Gilead and,
upon reasonable request by JT, terminating the Generic License with respect to
Products in a timely manner in accordance with the relevant provisions of
Generic License), then JT agrees that it will not terminate the EVG Agreement
with respect to countries that are not Access Countries because of such breach.
Gilead shall indemnify the JT Indemnitees from any losses or damages arising
from any breach of the EVG Agreement due to the acts or omissions of Generic
Licensees pursuant to Sections 11.2 and 11.4 of the EVG Agreement. Except as
specifically set forth in this Section 3.10, nothing in this Amendment limits
any rights or remedies of JT for any breach by Gilead of the EVG Agreement.
3.11    Amendment to Gilead’s Indemnification. The first sentence of Section
11.2 of the EVG Agreement is hereby amended to read as follows:
“Gilead hereby agrees to Indemnify JT and its Affiliates, agents, directors,
officers and employees (the “JT Indemnitees”) from and against any and all
Losses resulting from Third Party Claims arising directly or indirectly out of
(i) a breach of any obligations of Gilead under this Agreement, including
without limitation Gilead’s representation and warranties or covenants pursuant
to Article 10; or (ii) the Development, manufacture (to the extent of any
formulation work performed by Gilead pursuant to Article 7), storage,
distribution, promotion,

6
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

--------------------------------------------------------------------------------




labeling, handling, use, sale, offer for sale or importation of Compound and/or
Products by Gilead, its Affiliates or its Generic Licensees in the Gilead
Territory (subject to Section 11.3).”
3.12    Audit of Generic Licensees. JT agrees that it shall not have the right
to directly audit Generic Licensees under Section 12.1 (“Records; Audits”) of
the EVG Agreement. Gilead shall secure the right to audit Generic Licensee in
each Generic License. When Gilead has audited Generic Licensee(s), Gilead shall
provide the portions of the audit result and report relevant to Products to JT
within sixty (60) days from completion of each audit. If requested by JT, Gilead
shall promptly audit a Generic Licensee in accordance with Gilead’s audit rights
under the applicable Generic License. For clarity, nothing in this Section 3.12
affects JT’s right to audit Gilead or its Affiliates.
3.13    Alternate Dosage. Gilead shall obligate and require Generic Licensees
not to manufacture or sell any Generic Versions formulated at a single dose
concentration other than those dose concentrations approved by the FDA for such
agents, without prior written consent of Gilead.
3.14    Generic Licensees’ Quarterly Reports. Gilead shall obligate and require
Generic Licensees to provide Gilead with quarterly reports on manufacturing and
sales as set forth in section 4.3 in Attachment A, Attachment B and Attachment C
(for Attachment C, section 4.3 of the form of sublicense agreements attached
thereto). Upon JT’s request, Gilead shall provide JT with copies of such
quarterly reports; provided that Gilead may redact information which does not
pertain to the Products.
3.15    Annual Reports on Different Combination or Alternate Dosage. Gilead
shall make commercially reasonable efforts to determine, by itself or through
Generic Licensees, the regulatory status in each country of the Generic Version
(i) with different combination of APIs and (ii) with alternate dosage, for which
Gilead give the approval or consent pursuant to Section 3.3 or 3.13 of this
Amendment, respectively and shall annually report to JT thereon.
3.16    Third Party’s Infringement. If Gilead learns of any alleged or
threatened infringement of the JT Patents in the Access Countries, Gilead shall
promptly report same in writing to JT in accordance with Section 9.4(a)(i) of
the EVG Agreement and shall cooperate and assist JT, by itself or through
Generic Licensees, in the investigation and enforcement pertaining to such
infringement.
3.17    JT Mark. Gilead shall obligate and require Generic Licensees not to use
any JT’s trademark, trade name, logo or service mark (each, a “JT Mark”), or any
word, logo or any expression that is similar to any JT Mark.
3.18    Consultation before disclosure of the EVG Agreement. Notwithstanding
Section 13.3(c)(iv) of the EVG Agreement, if Gilead plans to disclose any or all
of the contents of the EVG Agreement to any Generic Licensee that are not in
public domain, Gilead shall give JT reasonable prior written notice thereof, in
which case Gilead and JT shall discuss the necessity and the manner of such
disclosure and no disclosure shall be made in the absence of agreement by the
parties thereon.
3.19    Termination of Generic Licenses. If the EVG Agreement is terminated,
Gilead shall terminate the Generic Licenses with respect to the Products as set
forth in Section 10.3(b)(iv) in Attachment A, Attachment B as well as shall
terminate the MPPF License with respect to the Products.
ARTICLE 4
MISCELLANEOUS
4.1    Effect. This Amendment replaces the terms of that certain Third Amendment
entered into between the Parties on July 5, 2011. Except as expressly amended by
this Amendment, the EVG Agreement remains in full force and effect.

7
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

--------------------------------------------------------------------------------




4.2    Governing Law. This Amendment shall be governed and construed in
accordance with the substantive laws of the State of New York and the federal
law of the United States of America without regard to its conflict of law rules
that would require the application of the laws of a foreign state or country.
4.3    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Amendment.
4.4    Headings. The headings for each Article and Section in this Amendment
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.
4.5    Translations. This Amendment is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Amendment, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any Japanese
translation of this Amendment and this Amendment, this Amendment shall prevail.
4.6    Counterparts. This Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.



8
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the Parties have executed this Amendment in duplicate
originals by their duly authorized officers as of the date first set forth
above.


Gilead Sciences, Inc.




By: /s/ Gregg H. Alton         
       Name: Gregg H. Alton


Title: Executive Vice President, Corporate & Medical Affairs


    Japan Tobacco Inc.




    By: /s/ Muneaki Fujimoto         
           Name: Muneaki Fujimoto


    Title: President, Pharmaceutical Business








9
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

--------------------------------------------------------------------------------




SCHEDULE 1.65 A


List of Access A Countries set forth in Section 1.2.




1.    Afghanistan    44.    Nigeria
2.    Angola    45.    Rwanda
3.    Bangladesh    46.    Samoa
4.    Benin    47.    São Tomé and Principe
5.    Bhutan    48.    Senegal
6.    Botswana    49.    Seychelles
7.    Burkina Faso    50.    Sierra Leone
8.    Burundi    51.    Solomon Islands
9.    Cambodia    52.    Somalia
10.    Cameroon    53.    South Africa
11.    Cape Verde    54.    South Sudan
12.    Central African Republic    55.    Sudan
13.    Chad    56.    Swaziland
14.    Comoros    57.    Tajikistan
15.    Congo, Dem. Rep.    58.    Tanzania
16.    Congo, Rep.    59.    Timor-Leste
17.    Côte d'Ivoire    60.    Togo
18.    Djibouti    61.    Tuvalu
19.    Equatorial Guinea    62.    Uganda
20.    Eritrea    63.    Vanuatu
21.    Ethiopia    64.    Yemen, Rep.
22.    Gabon    65.    Zambia
23.    Gambia, The    66.    Zimbabwe
24.    Ghana
25.    Guinea
26.    Guinea-Bissau
27.    Haiti
28.    Kenya
29.    Kiribati
30.    Kyrgyz Republic
31.    Lao PDR
32.    Lesotho
33.    Liberia
34.    Madagascar
35.    Malawi
36.    Mali
37.    Mauritania
38.    Mauritius
39.    Mozambique
40.    Myanmar
41.    Namibia
42.    Nepal
43.    Niger



10





--------------------------------------------------------------------------------






SCHEDULE 1.65 B


List of Access B Countries set forth in Section 1.3.




1.    Anguilla (UK)
2.    Antigua and Barbuda
3.    Armenia
4.    Bahamas, The
5.    Barbados
6.    Belize
7.    Bolivia
8.    British Virgin Islands
9.    Cuba
10.    Dominica
11.    Ecuador
12.    El Salvador
13.    Fiji
14.    Georgia
15.    Grenada
16.    Guatemala
17.    Guyana
18.    Honduras
19.    India
20.    Indonesia
21.    Jamaica
22.    Kazakhstan
23.    Maldives
24.    Moldova
25.    Mongolia
26.    Nauru, Rep (UK)
27.    Nicaragua
28.    Pakistan
29.    Palau
30.    Papua New Guinea
31.    Sri Lanka
32.    St. Kitts and Nevis
33.    St. Lucia
34.    St. Vincent and the Grenadines
35.    Suriname
36.    Syrian Arab Republic
37.    Thailand
38.    Tonga
39.    Trinidad and Tobago
40.    Turkmenistan
41.    Turks and Caicos Islands
42.    Uzbekistan
43.    Vietnam



11



--------------------------------------------------------------------------------








SCHEDULE 1.65 C


List of Access C Countries set forth in Section 1.4.




1.    Algeria
2.    Dominican Republic
3.    Egypt, Arab Rep.
4.    Morocco
5.    Tunisia



12



--------------------------------------------------------------------------------






ATTACHMENT A
See attached.





13



--------------------------------------------------------------------------------






ATTACHMENT B
See attached.

14



--------------------------------------------------------------------------------






ATTACHMENT C
See attached.



15

